Citation Nr: 0413276	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  93-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease due to exposure to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus 
due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Sandra Jackson, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from January 1952 to 
November 1955.

This matter originates from a March 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, that denied claims for 
service connection for arteriosclerotic heart disease and 
diabetes mellitus due to exposure to ionizing radiation.  The 
United States Court of Appeals for Veteran's Claims (CAVC) 
has vacated and remanded two previous Board decisions in this 
matter.  The Board last remanded this case to the RO in 
August 2001 for further development.


FINDINGS OF FACT

1.  The appellant's claim of participation in atmospheric 
weapons testing at Shot ENCORE during Operation UPSHOT-
KNOTHOLE in May 1953 is not credible, and the preponderance 
of the evidence demonstrates that he was not exposed to 
ionizing radiation during active military service.

2.  The appellant's arteriosclerotic heart disease and 
diabetes mellitus were first manifested many years following 
his separation from active service, and there is no competent 
evidence linking such diseases to event(s) in active service.




CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was not incurred in 
service, and may not be presumed to be so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.309, 3.311 (2003).

2.  Diabetes mellitus was not incurred in service, and may 
not be presumed to be so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.309, 3.311 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to assist and provide notice

The appellant claims entitlement to service connection for 
arteriosclerotic heart disease and diabetes mellitus as 
related to a claimed exposure to ionizing radiation in 
service.  Initially, the Board notes that the provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA) are 
applicable to the claims on appeal.  Among other things, the 
VCAA provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his/her 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The Board is bound by 
its General Counsel's opinion that the "fourth element" 
statement from the CAVC is obiter dictum and not binding on 
VA.  VAOPGCPREC 1-2004 (Feb. 24, 2004).  The Pellegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was rendered in March 
1993 which is many years prior to enactment of the VCAA on 
November 9, 2000.  The claims on appeal have been subject to 
two Board decisions denying the claims that have been vacated 
by the CAVC for further development deemed necessary to 
substantiate the claims.  The appellant and his 
representative, by statements, arguments and court pleadings 
of record, do not allege that either his arteriosclerotic 
heart disease or diabetes mellitus were first manifested in 
service or within the one-year presumptive period.  However, 
the RO has provided the appellant a VCAA notice, dated August 
2002, of the types of evidence and/or information necessary 
to substantiate such a claim as well as the relative duties 
on the part of the veteran and VA in developing his claim.  
Rather, the claims are solely based on the assertion that 
such diseases result from in-service exposure to ionizing 
radiation.  The appellant has submitted competent evidence to 
establish that arteriosclerotic heart disease and diabetes 
mellitus may be considered radiogenic in nature.  The 
dispositive issue on appeal concerns whether the appellant 
can establish his exposure to ionizing radiation in service 
and, specifically, his claimed participation in atmospheric 
weapons testing at Shot ENCORE of the UPSHOT-KNOTHOLE series 
in May 1953.

In addition to the multiple communications of file, a July 8, 
1998 RO letter notified the appellant of the types of 
evidence and/or information not currently associated with the 
claims folder that was then deemed necessary to substantiate 
the claims as follows:

In our letter of June 19, 1998, we invited you 
to present any other evidence which would 
establish the veteran's presence at the 
nuclear test UPSHOT-KNOTHOLE.

Specifically, please provide any or all of the 
following types of evidence:

?	Legible copies of Air Force Morning 
Reports.
?	Temporary Duty Orders that would place 
the veteran at the test.
?	Personnel Rosters that would place the 
veteran at the test.
?	Security listings that would place the 
veteran at the test.
?	Any other evidence.

If you do not have any of these types of 
evidence to present, we ask that you write us 
with a negative response.

By means of a Board remand order dated August 2001, the 
appellant and his representative were notified that VA would 
conduct additional development with the Defense Threat 
Reduction Agency (DTRA) (previously known as the Defense 
Nuclear Agency (DNA) and the Defense Special Weapons Agency 
(DSWA) to research his claim that he participated in the 
tests with "Lt. Kunkel" and "Hightower" as well as obtain 
an interpretation of a morning report entry which he claimed 
established his Temporary Duty (TDY) orders to Shot ENCORE.  
An August 2002 RO letter notified the appellant of the VCAA 
provisions and the relative duties of himself and VA in 
developing his claims.  The notices of record clearly comply 
with the content requirements of both 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1).  Incidentally, the July 8, 1998 
letter also complies with the "4th element" component of 
38 C.F.R. § 3.159(b)(1) identified by the Pellegrini Court.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the appellant prior to the initial 
AOJ adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pellegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pellegrini, 17 Vet. App. at 421-22.

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  For the reasons cited above, VA is pursuing further 
judicial review on this matter.  In fact, as noted by the 
dissenting opinion in the Pellegrini case, this aspect of the 
Pellegrini decision is most probably dicta language having no 
precedential effect on VA.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pellegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing the claims on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
proceeds in this case without regard to the RO's 
jurisdictional findings.  Jackson v. Principi, 265 F. 3d. 
1366, 1370 (Fed. Cir. 2001).  All previous RO determinations 
are subsumed by the Board's decision as the Board is the 
single and sole decision maker of the Secretary in the matter 
under consideration.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1104 (2003).  Quite simply, there is no 
"adverse determination," as discussed by the Court in 
Pellegrini, for this appellant to overcome before the Board.  
See Pelegrini, 17 Vet. App. at 421.  There is also no 
question the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and more importantly has been provided ample 
opportunity to submit any type of evidence on the dispositive 
issue on appeal with the active assistance of his attorney.

To the contrary, a blind adherence to the Pellegrini decision 
would further delay adjudication of the claims which have 
been pending for more than a decade, and deprive the 
appellant of his right to timely seek redress before a court 
of superior jurisdiction, if he deemed appropriate.  This 
aspect of the claims is essential as the appellant and his 
counsel largely argue that VA is committing an error of law 
by not conceding his presence at Shot ENCORE per 38 C.F.R. 
§ 3.311(a)(4).  The delay for readjudication would be 
substantial since there are thousands of pending claims 
involving "post-adjudicatory" notices which, if all 
summarily remanded, would add to the backlog of cases to be 
adjudicated by VA and increase the "wait in line" by this 
appellant, as well as all other VA claimants, in the 
adjudication of the claims.  A literal reading of the 
Pellegrini case would be an untoward result in this case 
based upon an unreasonable construction of section 5103, 
particularly since the appellant's attorney has noted that 
"[t]his matter has been protracted and [the] veteran should 
not be required to wait any longer for the benefits to which 
he is entitled."

Quite simply, there is no basis for concluding that harmful 
error has occurred to this appellant because he received his 
VCAA notice after an initial adverse AOJ adjudication.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 
38 C.F.R. § 20.1102 (2003) (Board decision will not be 
overturned where harmless error has occurred).  

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the appellant in the development of the claims.  
In this case, the RO has obtained the appellant's service 
medical records.  The RO has also undertaken exhaustive 
efforts with DTRA to corroborate the veteran's claimed 
presence at Shot ENCORE, to include obtaining morning 
reports, personnel records, researching his claimed 
participating servicemates, obtaining an interpretation of a 
controversial notation on his morning reports, and attaching 
for the record voluminous DNA publications documenting the 
events and activities of military personnel at Shot ENCORE.  
The Board notes that a recent report by the National Research 
Council, entitled A Review of the Dose Reconstruction Program 
of the Defense Threat Reduction Agency 2003, has found flaws 
in the methodology used by DTRA in calculating probable 
radiation doses, but this report has no bearing on the case 
absent evidence the appellant was exposed to radiation in 
service.  It is clear from the record that no further service 
records exist.  The RO has no duty to comply with the 
attorney's June 1997 request to provide dosage and disease 
information of other veteran's at UPSHOT-KNOTHOLE as such 
information is not relevant to the dispositive issue on 
appeal.  See Brewer v. West, 11 Vet. App. 228, 236 (1998); 
Meyer v. Brown, 9 Vet. App. 425, 430 (1996) (there is no duty 
to assist in a case where the resulting evidence would not 
provide the requisite evidence to substantiate the claim).  
All medical records identified by the appellant as relevant 
to his claim on appeal have been obtained and the appellant 
has supplemented the record with treatise material.  There 
are no outstanding requests to obtain any other evidence 
and/or information that is identified, available and 
relevant.

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

II.  Factual Summary

The appellant contends that his arteriosclerotic heart 
disease and diabetes mellitus are etiologically related to a 
claimed exposure to ionizing radiation in service.  
Essentially, he contends that he participated in an 
atmospheric nuclear weapons test conducted at the Nevada 
Proving Grounds (NPG) on May 8, 1953.  His initial statement 
of record, which consists of his 1986 response to a VA 
radiation exposure questionnaire, claims that he was sent by 
TDY orders to NPG in the spring or early summer of 1953 to 
participate in Operation UPSHOT-KNOTHOLE.  At that time, he 
was assigned to the 6580th Air Support Squadron at Holloman 
Air Force Base (AFB) in New Mexico.  He did not recall being 
issued a film badge during observation of the atmospheric 
test.  He was unsure of the names of other serviceman who 
participated, but he gave a response "[I] [b]elieve one 
fellow - By the name of Hightower.  I believe one pilot was a 
Lt. Kunkel."  At that time, he described the events as 
follows:

After arriving at the Nevada Testing 
Facility, Our group attended briefing 
sessions, telling us what was expected and 
what and where we go and do.
The morning of the blast, we arrived at the 
trenches before daybreak.  We were in the 
trenches only a short time before the blast.  
At the time of the blast, we were crouched 
down in the trenches.  The light was so bright 
there was no shadows.  It was a very white 
light.  After the blast we were allowed to 
raise up look at the mushroom cloud, the 
Mushroom was beautiful.  It had every color of 
the spectrum.  A short time later I could see 
heat waves coming toward us, pushing dust in 
front of it.  When the heat waves and dust 
passed over us it became very warm in the 
trenches.  
After witnessing the blast we returned to the 
area where the aircraft came in from flying 
through the cloud gathering samples.  People 
in white protective clothes removed the 
filters from the aircraft, then we hosed down 
the aircraft.  [T]he pilot was removed from 
the aircraft VIA a forklift.  After that we 
washed the aircraft down completely.  [W]hen 
the aircraft was took care of and moved to a 
holding area.  [W]e were took to a 
decontamination area.
People in white protective clothes ran a 
machine (I [l]earned later was a Gieger 
counter) over me.  I was told the machine 
would click if contaminated.  The machine 
cli[c]ked so fast it sounded more like a buzz.  
I removed my clothes and gave them to the 
people in white.  I was instructed to take a 
shower in the tent which had showers on both 
sides spraying towards the center, I was told 
to pay particular attention to my hair, under 
arms and my p[r]ivate parts.  After the shower 
they ran the machine over me again, it did not 
click.  [T]hey sprayed a letter D on the back 
of my fatigues.
After that we sent the aircraft off for home.  
We departed for home base with instructions to 
tell no one about our mission.

The appellant's testimony before the RO in August 1986 
clarified that the actual test date that he attended was May 
8, 1953.  He was sent to NPG as an "observer" and attended 
indoctrination at Camp Desert Rock.  After observing the 
detonation, he was taken to the forward area to observe the 
blast effects.  He then "went back and sent the airplanes 
off" to perform cloud sampling missions.  When the planes 
came in, he assisted in hosing down the aircraft before the 
pilot departed.  The pilot departed stepping onto a platform 
supported by a forklift, and then the airplane was again 
hosed down from top to bottom.  He was not provided any 
protective equipment for these duties, but the men who took 
samples had been wearing protective clothing.  He described 
the explosion as a beautiful fireball which sent shock waves 
after the explosion.  In testifying, he extensively referred 
to DNA Publication 6014F in an effort to confirm his version 
of events prior to and during Operation UPSHOT-KNOTHOLE, to 
include the documented facts that forward observers were 
placed in trenches to witness the test, that troop 
orientations were given prior to the test, that aircraft were 
decontaminated and that pilots departed the planes by 
forklifts.  He also cited literature which indicated that 
even low levels of ionizing radiation exposure were 
considered unsafe, and believed that his early loss of hair 
was a manifestation of radiation sickness.  He also felt that 
physical problems manifested by his children resulted from 
his in-service radiation exposure.  He emphasized that he had 
been duty bound to keep secret that he participated in the 
atmospheric weapons test until the Department of Defense 
(DoD) requested participants to come forward in a 1979 
television commercial.

The appellant's testimony before the RO in July 1993 included 
additional details that his military occupational specialty 
(MOS) was as an aircraft mechanic on two types of 
experimental aircraft.  He indicated that he volunteered for 
his TDY assignment at NPG, and reiterated the details of his 
experience.  He indicated that, after the explosion, the U.S. 
Air Force guys "took us back to the lines to the landing 
strip where the aircraft was going to fly out and fly through 
the clouds."  He recalled how the airplanes had special 
filters built into their wingtips.  He hosed down the planes 
when they returned, and was then taken to a decontamination 
area by pickup where he recalled the buzzing sound of the 
Geiger counter.  He also recalled that, not too long after 
the test, he had an instance of flu-like symptoms while 
serving in Germany which he believed may have been a form of 
radiation sickness.  He was unaware of any specific health 
effects due to his radiation exposure until he suffered two 
heart attacks in the 1970's.  He was first diagnosed with 
diabetes mellitus in 1978.  He again referred to treatise 
articles indicating that his heart disease may be 
etiologically related to ionizing radiation exposure.  

The appellant gave similar testimony before the Board in 
September 1993.  Additional details of importance includes 
his recollection of events following his tour of the forward 
area post-explosion as follows:

They then took some of us guys that was going 
to be taking care of the aircraft, sending 
them off and bringing them in, they took us 
back to the aircraft area.  We sent the 
aircraft off which they had filters built on, 
special filters on the wings where they could 
go through the cloud, get a cloud sample, and 
bring them back.  When they landed, there were 
some scientists, I had presumed they were 
scientists, they were covered in white from 
the top of their head to the bottom of their 
feet and they were all protected, they went 
out and took the filters out of the engine and 
kept to the aircraft tip tanks and put those 
in boxes.  And they went off through there.  
Then came our job again.  Now the pilot 
remained in his cockpit, with the cockpit 
closed until we washed that aircraft down once 
with water.  Then he raised the canopy, opened 
it and got out, but there was a fork lift came 
up beside the aircraft, raised up in platform 
order, and that pilot stood straight up 
carefully, never to touch the side of the 
aircraft, stood straight up, stepped over the 
side onto that platform and then he was 
lowered away and they took him away to 
decontamination.

Then our job went on again.  We had to wash 
that aircraft and when we talked about washing 
an aircraft, we done, we were more particular 
with them aircraft then any aircraft that I 
washed after that, that was just normal 
flights.  Because they told us to make sure we 
hose out the wheel wells, everything crevice 
where it could possibly be, where any dust 
could settle, they wanted it all out of there.  
After we finished with the aircraft, the 
different aircraft, after the cloud samples of 
that day, then they took us to 
decontamination.

The appellant's personnel records provided by the DTRA in 
September 1998 include his Department of Defense Form 214 
which confirms that he served on active duty from January 
1952 to November 1955 with training in "A&E Mech[anics]."  
His "Airman Military Record" indicates an MOS of Aircraft 
"Acft" Mechanic.  He obtained a secret security clearance 
in December 1952.  In pertinent part, he was assigned to the 
6580 Air Support Squadron at Holloman AFB from November 1952 
to March 1954.  A March 6, 1953 morning report includes a 
somewhat illegible reference, on the last line of the 
"REMARKS SECTION - DUTY STATUS (TABLE H), of "xxD REPT ATCH 
for 6 Mar 53" ("x" representing illegible reference).  The 
clearest copy of a May 11, 1953 morning report includes 
another partially illegible reference, in the "STRENGTH 
RECONCILEMENT TABLE - ASSIGNED PERSONNEL TABLE (TABLE B)," 
of "xxD RxPT ATCH YES."  The document notes that the table 
was last updated on May 8, 1953.  The "REMARKS SECTION, 
ASSIGNED PERSONNEL (TABLE E)" includes a reference to the 
appellant as follows: "[THE APPELLANT] AF [SERVICE NUMBER] 
A3C W RegAF 43151H PP Awarded DAFSC 4315H changed from 43131H 
per PAM 14 dtd 30 Apr 53 6580th Air Spt Sq this sta eff 30 
Apr 53."  DTRA indicates that this entry transcribes as 
follows:

AF: Air Force number
A3C: Airman Third Class
W: White
RegA: Regular Air Force
DAFC: Duty Air Force Specialty Code
PP: Job specialty status Permanent Party
43151H: Aircraft Mechanic
43131H: Apprentice Aircraft Mechanic
PAM: Authority for change Personnel Accounting 
Memorandum  

There is no reference on this document, or any other 
document, that the appellant was given TDY orders for NPG.

The appellant's service medical records include his entrance 
examination, dated December 1951, which was negative for any 
preexisting disease or injury.  His clinic records are 
negative for clinical diagnosis of arteriosclerotic heart 
disease and/or diabetes mellitus.  He had dental work 
performed on April 29 and May 12 of 1953, but he did not 
receive any treatment during the pertinent time period of May 
6-9 of 1953.  There is no record of treatment for radiation 
sickness or recorded history of exposure to ionizing 
radiation.  His post-service medical records first reflect 
diagnoses of arteriosclerotic heart disease and diabetes 
mellitus many years following his separation from service.

A document entitled "Fact Sheet," issued by DNA on January 
11, 1982, summarizes information contained in DNA 
publications 6014F and 6018F.  DNA Publication 6014F, 
entitled "OPERATION UPSHOT KNOTHOLE 1953," was published as 
an unclassified report to the public on January 11, 1982.  It 
was a compilation of information from known government 
materials involving the UPSHOT-KNOTHOLE testing series.  Each 
branch of the armed services had its own system of recording 
information, and it was noted that "much material" had 
either been lost, destroyed or simply not retained.  In 
general, NPG was located in southern Nevada 100 kilometers (1 
kilometer = 0.62 miles) northwest of Las Vegas.  The original 
NPG was an area of high desert and mountain terrain of about 
1600 square kilometers.  Ch. 1.3, p. 36.  Its eastern, 
northern and western boundaries adjoined the Las Vegas 
Bombing and Gunnery Range which is now the present day site 
of the Nellis Air Force Range.  Id.  Shot ENCORE was 
conducted in Frenchman Flat which was a dry lake encompassing 
22 square kilometers on the southeastern part of NPG.  Id.  
Camp Mercury was situated at the Northern Boundary of NPG 
while Camp Desert Rock was 3 km. southwest of Camp Mercury.  
Id. at 39.  Indian Springs AFB was located about 38 
kilometers from Camp Mercury.  Ch. 4.4, p. 134.  Figure 1-2 
shows that Frenchman Lake was slightly more than 10 meters 
from Camp Desert Rock where exercise troop were assigned for 
periods of a few days to a few weeks on a temporary-duty 
basis.  This camp housed the support troops who provided 
security and law enforcement, radiological safety, medical 
care, transportation, construction, food, and laundry 
services to troops.  Ch. 2, p. 41.

The Commander of the Air Force Special Weapons Center (AFSWC) 
at Kirtland AFB had responsibility for operational control 
and flight planning of all aircraft and flight planning, and 
provided the airdrop aircraft, the sampling aircraft, the 
cloud tracking, terrain survey, courier, security sweep and 
shuttle aircraft, and supporting elements.  Ch. 2, p. 44.  
AFSWC also provided ground support and air base services at 
both Kirtland and Indian Springs AFB's.  Id. 

Personnel at Camp Desert Rock consisted of several groups.  
Support troops were mainly drawn from the 6th Army who 
conducted activities such as security, transportation, 
construction, radiological safety, communications, mess and 
laundry, etc.  Ch. 2.2, pp. 61-62.  "Desert Rock V" 
exercise troops, consisting of an estimated 18,000 DoD 
personnel, were assigned to Camp Desert Rock to participate 
in specific activities associated with a particular shot such 
as troop orientation and indoctrination, volunteer officer 
observation program, tactical troop maneuvers, operational 
helicopter tests and damage effects evaluation.  Id. at 64.  
Section 3.1, entitled "TROOP ORIENTATION AND INDOCTRINATION 
AT EXERCISE DESERT ROCK V," includes the following 
description of participating observers:

Army, Navy, Marine Corps, and Air Force 
observers participated in troop orientation 
and indoctrination at Operation UPSHOT-
KNOTHOLE.  The purpose was to familiarize 
members of the armed services with the effects 
characteristic of nuclear detonations.  
Participants witnessed a nuclear event in the 
forward area of the NPG and, before and after 
detonation, toured a display of ordnance 
materiel and other military equipment arrayed 
in the vicinity of ground zero.

The number of Desert Rock observers at each 
of the test events is depicted by shot and 
participating service in table 3.1.  As the 
table illustrates, troop orientation and 
indoctrination were conducted at nine of 11 
tests.  The orientation and indoctrination 
activities involved both Camp Desert Rock 
observers and other service observers.

Camp Desert Rock observers were not 
associated with any particular observer 
activity but were for the most part assigned 
to Camp Desert Rock support units.  They were 
sent to the forward area to see a shot, 
possibly in conjunction with a support 
activity.  The size of this group of observers 
at any nuclear event varied with participation 
of other observer and troop maneuver 
activities.  Some Camp Desert Rock support 
troops may have taken part as observers at 
more than one nuclear test (120;122-128).

Service observers were selected from military 
bases throughout the United States.  These 
personnel participated solely as observers and 
received the routine preshot briefings and 
orientation course presented by the Camp 
Desert Rock Instructor Group.  In some 
instances, participants from this group 
observed more than one nuclear test (120; 
135).

Each service was informed of the reporting 
and departure date for each shot, as well as 
the records and equipment to be carried to 
Camp Desert Rock by individual observers.  
After arriving at Camp Desert Rock, the 
observers began a scheduled routine which 
varied from shot to shot but included a 
standard set of activities.  These activities 
included preshot classroom instruction in 
basic nuclear theory, the characteristics and 
effects of nuclear weapons, protective 
measures to use against a nuclear attack, and 
a plan of operations for the upcoming shot.  
The preshot lectures lasted eight hours.  For 
those observers unable to arrive at Camp 
Desert Rock in time for this instruction, a 
one-hour orientation was conducted on the 
evening before the shot (120; 135).

A rehearsal of shot-day activities was 
conducted in addition to the preshot classroom 
instruction.  This rehearsal involved a visit 
to the trenches that the observers would 
occupy on shot-day, a practice of the 
countdown and activities scheduled for the 
detonation, and a tour of the display area.  
In some instances, the observers toured the 
display area of a previous nuclear test to see 
the postshot effects (120).

About one hour before the scheduled shot, 
observers arrived at the trench area by truck 
or bus convoy.  There they were told what to 
expect and were briefed on safety procedures.  
They then entered the trenches, where they 
crouched for the final countdown and the shot.  
Figure 3-1 shows troops in trenches awaiting 
ANNIE detonation.  After some of the shots, 
they inspected the equipment display area to 
examine the effects of the burst on animals, 
equipment, and fortification and shelters.  
The Desert Rock Control Group supervised this 
inspection.  The service observers and Camp 
Desert Rock observers probably were located in 
the same trenches and viewed equipment display 
areas together (120; 122-128).

Various circumstances altered this general 
routine at some of the shots.  In some cases, 
weather conditions or fallout contamination 
prevented observers from viewing the display 
area.  In other cases, shot delays resulted in 
changes to some observer activities (120).

Shot ENCORE was conducted on May 8, 1953 at 0830 military 
time in Area 5 of Frenchman Flat.  It was an airdrop test 
with a burst height of 2,423 feet and yield of 27 kilotons.  
Table 1.1.  Air Force personnel involved included 113 
observers and 326 tactical troop maneuvers.  Table 3.1.  It 
was unknown how many Air Force personnel were involved with 
damage effects evaluation.  Id.  One film badge per bus was 
issued for observers, and some observers carried pocket 
dosimeters.  Ch. 5.1.3., p. 50.  The film badge data for 
Desert Rock troops were limited in spite of extensive 
archival searches, and radiation exposures for these troops 
were derived from reconstructions.  Id.  The Desert Rock 
troops wore no protective clothing, but they were required to 
keep their standard fatigues securely tucked into their boot 
tops and to keep their sleeves and collars tightly buttoned.  
Ch. 5.1.4, p. 151.

The 50th Chemical Service Platoon operated the main 
decontamination facility for both personnel and vehicles 
about 900 meters north of the Control Point at Yucca Pass.  
Ch. 5.1.6, pp. 153-154.  The initial decontamination 
procedure involved sweeping brushing clothing, equipment and 
vehicles to remove contaminated dust and debris.  The troops 
received their initial decontamination brushing in an area 
just outside the 0.02 R/h area before boarding buses for Camp 
Desert Rock.  Id.  All gloves and booties were considered 
contaminated and not monitored.  Id. at 171.  Personnel were 
surveyed for radiation levels with MX-5 portable survey 
instruments in a checkroom.  Id.  Garments exceeding certain 
radiation intensities were turned into the Supply Section, 
and personnel took showers.  Repeat showers were warranted 
for personnel with intensities in excess of 0.002 R/h.  Id.  
Vehicles and equipment were either washed or quarantined 
until radiation intensities decayed to permissible levels.  
Id. at 154 and 171.  Vehicles with radiation levels exceeding 
0.02 R/h were driven into a rock bed at a decontamination 
station and washed with detergent and water, and weren't 
returned to service at Camp Desert Rock until the radiation 
level fell below 0.02 R/h.  Id.

AFSWC provided support to Shot ENCORE by performing the 
missions of airdrop delivery, cloud sampling, courier sample 
return, cloud tracking and aerial survey.  Table 4-14.  AFSWC 
was based at Kirtland AFB in Albuquerque, New Mexico, but 
used Indian Springs AFB as its principal staging area during 
the testing.  Ch. 4.4, p. 134.  AFSWC air and ground 
participants in UPSHOT-KNOTHOLE numbered 400 at Indian 
Springs AFB and about 2,000 at Kirtland AFB.  Cloud sampling 
was performed by F-84G and B-29 aircraft which departed from 
Indian Springs AFB.  Id. at 137-140.  The F-84G's were fitted 
with air filters in the wing-tip tank to take samples of 
fission products, and a polyethylene bag located in the nose 
to take gaseous samples.  Id. at 138.  The B-29's collected 
gaseous samples in small cylinders.  Both types of planes 
landed at Indian Springs AFB where the samples were removed 
and sent promptly by courier aircraft to laboratories.  Id.  

The 4925th Air Base Squadron was in charge of radiological 
safety for Indian Springs AFB, to include monitoring and 
decontaminating the aircraft.  The 4926th sample-removal crew 
removed particulate cloud samples from sampler aircraft.  
AFSWC personnel wore respirators and protective clothing to 
protect from internal and external exposure.  The radiation 
protocol procedures for Kirtland and Indian Springs AFB's 
were described as follows:

5.3.3

The primary requirement of the AFSWC radiation 
protection program was to minimize exposure of 
AFSWC personnel to radiation.  Because exposure to 
ionizing radiation may be both internal or 
external, AFSWC developed procedures to minimize 
both types of exposure.

To minimize internal exposure, AFSWC personnel 
wore respirators when they worked in enclosed 
spaces or in activities producing airborne 
contamination, such as the unloading of 
particulate samples.  Aircrews were on full 
oxygen.  For pressurized aircraft, a filter 
installed on the air intake system collected 99 
percent of the radioactive particles one micron or 
larger in size.

To minimize external exposure, participants wore 
protective clothing over their regulation clothing 
while in contaminated areas.  Upon leaving 
contaminated areas, personnel removed this 
protective clothing to reduce the potential for 
spreading contamination to other areas.  During 
sampling missions, pilots wore lead-glass vests, 
which reduced radiation exposure by 17 percent.  
While vests covering the sides and front of the 
torso were first tested at NANCY, they were not 
available for all sampler pilots until Shot BADGER 
(105).  Other procedures for limiting the 
radiation exposure of pilots are discussed in 
section 4.4.

5.3.4  Monitoring and Decontamination

Portable radiation detection instruments were 
used to measure radioactive contamination on 
personnel and aircraft at both Kirtland AFB and 
Indian Springs AFB.  The assessment of 
contamination levels was an important step in 
establishing restricted areas and in determining 
whether protective procedures had been successful.  
To prevent the spread of contamination, and thus 
reduce personal exposure to radiation, AFSWC 
developed special contamination control procedures 
for aircrews, ground crews, and aircraft.

Personnel

Ground personnel planning to enter contaminated 
areas obtained anticontamination clothing, film 
badges, and dosimeters from the Personnel 
Decontamination Section.  Individuals with open 
breaks in their skin could not enter contaminated 
areas unless the breaks were covered.  The cuffs 
of the coveralls were closed with masking tape.  
Upon leaving the contaminated areas, personnel 
were monitored.  If, after removing their 
anticontamination clothing, they registered 
radiation intensities greater than 0.007 R/h of 
gamma radiation, they were decontaminated at the 
Personnel Decontamination Station (105).

Aircraft

A special pad was built at Indian Springs AFB 
for the decontamination of aircraft.  The pad was 
located off an old taxi strip and was in an 
isolated area about 900 meters east of the regular 
aircraft parking ramp.  The surface of the 
concrete pad was sealed to minimize penetration of 
the contaminated water into the concrete.  Base 
water was piped to the decontamination pad and 
into a leach field in the desert.  This leach 
field, as well as the decontamination pad, was 
marked with appropriate warning signs, when 
required.  The aircraft were towed to and from the 
decontamination pad (105).

After landing, aircraft taxied to designated 
areas where they were met by radiological 
personnel who unloaded the cloud samples (if any) 
and assisted in removing the crew.  The crew went 
to the Personnel Decontamination Station for 
monitoring and decontamination.  The aircraft were 
then monitored to determine levels of radioactive 
contamination.  If gamma intensities exceeding 
0.007 R/h were found, the aircraft were towed to 
the decontamination pad.  Aircraft were 
decontaminated by repeated washings with detergent 
and water or were parked in designated areas, 
marked with radiation signs, and quarantined until 
radiation decayed (94).  Sampler F-84s, however, 
could not be decontaminated to the 0.007 R/h 
limit.  At the conclusion of UPSHOT-KNOTHOLE, 
after flying several missions, the aircraft had 
residual contamination in the 0.050 to 0.150 R/h 
range.  This resulted primarily from particles 
impacting the compressor blades of the engine 
(105).

Radiation monitors were present during all 
phases of decontamination, and decontamination 
crew members wore anti-contamination clothing, 
film badges, and pocket dosimeters.

DNA Publication 6018F, entitled "SHOTS ENFCORE TO CLIMAX The 
Final Four Tests of the UPSHOT KNOTHOLE Series 8 May - 4 June 
1953," was published as an unclassified report to the public 
on January 15, 1982.  Chapter 2 of this report covers 
operational activities during Shot ENCORE.  The detonation of 
ENCORE, scheduled for 7 May, was postponed for 24 hours 
because of adverse winds.  Ch. 2, p. 20.  An AFSWC B-50 from 
the 4925th Test Group, based at Kirtland AFB, delivered the 
ENCORE weapon which detonated at a height of 2,423 feet above 
Frenchman Flat.  Id.  Additional details not published in DNA 
6014F included the following summary of the observer 
activities:

2.1.2	Troop Orientation and Indoctrination 
Activities

As table 2-1 indicates, 532 personnel from the 
four armed services participated as official 
observers at Shot ENCORE.  The 315 observers, 
including 180 Camp Desert Rock participants, 
composed the largest contingent.

All of the observers took part in the same 
orientation and training activities for the 
event.  Most reported for duty between 2 and 5 
May.  On 5 May, the observers present 
rehearsed their shot-day activities, including 
an inspection of the display area.  After 
spending about five hours at the test site, 
they returned to Camp Desert Rock (64).

On 6 May, the Instructor Group presented an 
eight-hour orientation for observers, who 
viewed films and attended lectures on the 
characteristics of a nuclear detonation and 
the procedures to follow during a shot.  When 
ENCORE was postponed for 24 hours, the 
Instructor Group presented a more detailed 
eight-hour orientation for observers (64).

At 0640 hours on 8 May, the observers left 
Camp Desert Rock for the trench area, located 
9,400 meters from the intended ground zero, at 
UTM coordinates 924639.  After they arrived at 
about 0705 hours, the Instructor Group 
conducted the 35-minute preshot orientation.  
Fifteen minutes before shot-time, the 
observers were directed to enter the trenches 
to observe the shot (64).

Thirty minutes after the shot, the observers 
began the 40-minute trip by truck to the 
display area.  They returned to Camp Desert 
Rock after their tour of the display area, 
having spent about 5 hours and 20 minutes at 
the test site (37, 64, 72).

The Tactical Air Command (TAC) aircrews operated T-33 
aircraft which departed from Indian Springs AFB and returned 
directly to George AFB following the shot for 
decontamination.  P. 60.  The RF-80 aircraft departed and 
returned from George AFB.  Id.  AFSWC activities were 
described as follows:

2.2.4 Air Force Special Weapons Center 
Activities

AFSWC provided operational control of all 
air activities through the Air Participation 
Unit.  In addition to airdropping the ENCORE 
device, AFSWC personnel conducted cloud 
sampling and sample courier missions for the 
test groups, as well as cloud tracking and 
aerial surveys of the terrain for the Test 
Manager.

The following listing indicates the types 
and numbers of aircraft and the estimated 
numbers of AFSWC aircrew personnel involved in 
air missions at Shot Encore (51):

TITLE
TYPE 
OF 
AIRCRA
FT
NUMBER OF 
AIRCRAFT
NUMBER 
OF 
PERSONNE
L
Sampling



  
Sampler
    F-
84G
8
8
  Sampler 
Control
    
B-50
1
9
  
Snooper
    
F-84
1
1
Sample 
Courier
   
C-47
3
9
Missions
   B-25
1
5
Cloud 
Tracking
   B-
25
1
5

   B-
29
2
20
Aerial 
Surveys
H-5
1
2

    
L-20
1
3

C-47
1
4
Airdrop 
Mission
    
B-50
1
11

In addition to the aircraft listed, two C-47 
emergency aircraft, one based at Kirtland AFB 
and the other at Indian Springs AFB, were 
available in case the delivery aircraft had 
problems.  These aircraft were not needed at 
Shot ENCORE (51).

Cloud Sampling

At ENCORE, eight F-84G aircraft code-named 
Tiger, each with one pilot from the 4926th Test 
Squadron, collected particulate and gaseous 
samples of the ENCORE cloud for LASL Project 
13.1, Radiochemistry Sampling, and AFSWP 
Project 7.5, Calibration and Analysis of 
Close-in A-Bomb Debris.  A B-50 sampler 
control aircraft, with a crew of nine 
including LASL scientific advisor, and one F-
84G aircraft surveyed the cloud before the 
sampling sorties began.  The first penetration 
of the cloud occurred one hour after shot-
time.  The peak intensity encountered by any 
sampler was 12 R/h.  Each aircraft was called 
in succession following completion of the 
preceding sampler mission.  The following 
listing details the activities of each sampler 
aircraft.  Aircraft are listed according to 
the sequence in which they flew (51).

AIRCRAFT
(F-84G)
NUMBER OF 
PENETRATI
ONS
TOTAL TIME 
IN CLOUD 
(seconds)
TOTAL 
TIME IN 
CLOUD 
AREA 
(minutes
)
Tiger 
Red 1
        
2
5
81
Tiger 
Red 2
        
1
130
63
Tiger 
Red 4
        
2
122
75
Tiger 
Red 5
        
3
175
102
Tiger 
White 1
        
1
180
73
Tiger 
White 2
        2
290
70
Tiger 
White 3
        
1
960
100
Tiger 
Blue 4
        
0
0
95

Upon completion of the mission, the samplers 
returned to Indian Springs AFB and parked in 
designated areas.  Engines were shut down, and 
the canopies remained closed and sealed until 
the samples were removed from the aircraft.  
The pilots remained on full oxygen while they 
waited.  The 4926th sample-removal team and 
radiological safety monitors removed the 
samples from each aircraft and placed them in 
shielded containers.

After the samples from each aircraft were 
removed and stored, the pilot shut down his 
oxygen and opened the canopy.  He then stepped 
onto a platform held by a forklift so he would 
not touch the exterior of the aircraft.  Then 
he was placed in pickup truck and taken to the 
decontamination station for monitoring and 
decontamination, as necessary (51; 123).

Sample Courier Missions

After the sampling missions were completed, 
three C-47 aircraft, each with a crew of 
three, and one B-25 aircraft, with a crew of 
five, left Indian Springs AFB on shot-day to 
transport samples to the AEC nuclear weapons 
development laboratories and various airbases.  
The 4901st Support Wing (Atomic) from Kirtland 
AFB conducted these courier missions.  The C-
47's transported samples, animals, and 
experimental equipment for test group 
projects, including Project 7.5.  The B-25 
aircraft flew Project 13.1 filter papers to 
Kirtland AFB (45).

Cloud Tracking

Immediately after the ENCORE detonation, one 
B-25 aircraft from Indian Springs AFB and two 
B-29s from Kirtland left for cloud-tracking 
missions over and beyond the NPG.  The B-25 
had a crew of five, and each B-29 had a crew 
of ten.  The B-25 flew at 12,000 feet and the 
B-29s at 22,000 feet.  The three trackers flew 
relatively short missions of one to two hours 
because of the low radiation intensity of the 
cloud and because one of the B-29s had 
mechanical problems (39; 51).

In its September 1995 dose assessment, DNA had stated that 
the appellant's service personnel records could not be found 
at the NPRC as they were presumed to have been destroyed in 
the fire that occurred there in 1973.  A search of alternate 
records disclosed Air Force morning reports which DNA 
analyzed as follows:

Air Force morning reports reveal that in 1953 
[the appellant] was assigned to the 6580th Air 
Support Squadron, Holloman [AFB] in New 
Mexico.  During the UPSHOT-KNOTHOLE 
operational period, morning reports show only 
routine administrative activities, such as 
ordinary leave, excused duty, and change of 
Duty Air Force Specialty, for [the appellant].  
Morning reports do not indicate that he was 
sent on temporary duty to the NTS or that he 
was away from Holloman AFB when Shot ENCORE 
was detonated.

In response to the Board's December 1997 remand, DSWA 
reported in September 1998 that it had reviewed the 
appellant's statement and available Air Force unit records 
and had determined that the conclusion provided in its 
September 1995 letter regarding the appellant's participation 
in atmospheric nuclear testing remained current.  DSWA found 
no order, rosters or security listings that placed the 
appellant at the Nevada Test Site or in support of UPSHOT-
KNOTHOLE.  

In response to the Board's December 1997 remand, DTRA 
indicated that a search of the Nuclear Test Personnel Review 
program database showed no Air Force personnel named 
"Kunkel" or Hightower at Operation UPSHOT-KNOTHOLE.  DTRA 
also provided additional documentation and analysis as 
previously described on pages 12-13 of this decision.

III.  Applicable law and regulation

Service connection based upon exposure to ionizing radiation 
may be established under the provisions of 38 C.F.R. 
§ 3.309(d), 38 C.F.R. § 3.311, or on the basis of direct, or 
in certain cases presumptive, service connection.  See Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  In this case, the 
appellant has established diagnoses of arteriosclerotic heart 
disease and diabetes mellitus.  For radiation-exposed 
veteran's, these are not among the diseases for which 
presumptive service connection is warranted.  38 C.F.R. 
§ 3.309(d) (2003). 

However, the appellant has provided competent treatise 
material that such diseases may be radiogenic in origin so as 
to warrant consideration of whether he is entitled to have VA 
conduct special development on his behalf.  See 38 C.F.R. 
§ 3.311(b) (2003) (VA's initial review of claims will include 
forwarding the claim to the Under Secretary for Benefits to 
obtain an etiology opinion from the Under Secretary for 
Health where a claimant presents evidence of exposure to 
ionizing radiation in service and competent evidence that the 
particular disease claimed is radiogenic in nature).  See 
also Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997) (the 
provisions of 38 C.F.R. § 3.311 do not provide a presumption 
of service connection but a procedural framework to develop 
claims).  As indicated above, the dispositive issue on appeal 
concerns whether the appellant can establish his exposure to 
ionizing radiation in service.  He claims to have onsite 
participation in atmospheric weapons testing for Operation 
UPSHOT-KNOTHOLE.  See 38 C.F.R. § 3.309(d)(3)(v)(I) (2003).  

In pertinent part, VA regulation includes the following 
evidentiary burdens with respect to proving exposure to 
ionizing radiation in atmospheric nuclear weapons test 
participation claims per 38 C.F.R. § 3.311(a)(4): 

(i) If military records do not establish 
presence or absence from a site which exposure 
to radiation is claimed to have occurred, the 
veteran's presence at the site will be 
conceded.
(ii) Neither the veteran nor the veteran's 
survivors may be required to produce evidence 
substantiating exposure if the information in 
the veteran's service records or other records 
maintained by the Department of Defense is 
consistent with the claim that the veteran was 
present where and when the claimed exposure 
occurred.

Where a claimant fails to establish exposure to ionizing 
radiation in service, VA is entitled to discontinue the 
special development procedures set forth in 38 C.F.R. 
§ 3.311(b).  Wandel v. West, 12 Vet. App. 200, 205 (1999). 

Under the general laws and regulations governing VA 
compensation entitlement, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during periods of active 
peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Presumptive service connection may be granted for certain 
specified chronic diseases if the evidence shows that such 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of such disease during the period 
of wartime service.  38 U.S.C.A. §§ 1112, 1133 (West 2002); 
38 C.F.R. §§ 3.307(a), 3.309(a) (2003).  Arteriosclerosis and 
diabetes mellitus are listed among the specified chronic 
diseases.  38 C.F.R. § 3.309(a) (2003).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

IV.  Analysis

The appellant claims to have been participated in atmospheric 
weapons testing at Shot ENCORE of the Operation UPSHOT-
KNOTHOLE Series conducted on May 8, 1953.  His service 
medical and personnel records establish his presence at 
Holloman AFB in and around the first week in May.  There is 
no documentary evidence, such as TDY orders, travel orders, 
morning reports, registry in the Nuclear Test Personnel 
Review program database, etc., to support his allegations of 
a TDY status at Shot ENCORE.  

Much has been made by the appellant and his counsel of an 
admittedly partly illegible morning report entry, dated May 
11, 1953, which is claimed by them to state "TD REPT ATOM 
YES."  As demonstrated by later copies provided by DTRA, 
this is a false and meritless argument.  The clearest copy of 
the May 11, 1953 entry shows an "ATCH" rather than an 
"ATOM" notation.  Any doubt to this interpretation is laid 
to rest when compared to the similar but more legible entry 
on the May 6, 1953 morning report which reads "xxD REPT ATCH 
for 6 Mar 53."  The DTRA, experienced in reading military 
records, indicates that this entry indicates that an 
accompanying report was originally attached to the morning 
report.  Incidentally, the Board independently reached this 
commonsensical interpretation in its March 1999 decision.  
The Board finds that the preponderance of the evidence 
establishes that the May 11, 1953 entry in question, similar 
to the May 6, 1953 entry, merely indicates that an additional 
report was originally attached to morning report.  

Even assuming, arguendo, that the May 11, 1953 entry indeed 
reads as claimed by the appellant and counsel, such an entry 
would not establish the appellant's presence at NPG.  The 
entry at issue is found the middle of the report in a section 
entitled "STRENGTH RECONCILEMENT TABLE - ASSIGNED PERSONNEL 
TABLE (TABLE B)."  This entry, in and of itself, does not 
refer to the appellant nor establish that he was given TDY 
orders to participate in Operation UPSHOT-KNOTHOLE.  There is 
a reference to the appellant in the "REMARKS SECTION, 
ASSIGNED PERSONNEL (TABLE E)" but this only establishes 
that, on May 11, 1953, he was promoted from apprentice 
aircraft mechanic to aircraft mechanic effective April 30, 
1953.

The appellant and his counsel argue that his presence at NPG 
as claimed should be conceded, by operation of law, per the 
provisions of 38 C.F.R. § 3.311(a)(4).  The Board has 
strongly considered applying this provision, as well as the 
benefit of the doubt rule under 38 U.S.C.A. § 5107(b), in 
favor of the appellant.  However, the appellant's description 
of his participation and claimed event(s) for Shot ENCORE 
irreconcilably conflict with the known and documented events 
which took place at Shot ENCORE and do not withstand close 
scrutiny.  

Fairly stated, the appellant gives the following timeline of 
events: (1) that he was given TDY orders to participate in 
Shot ENCORE as an "observer"; (2) that he arrived at Camp 
Desert Rock prior to May 8, 1953 wherein he underwent 
indoctrination and orientation; (3) that he viewed Shot 
ENCORE from a trench at 08:30 at Frenchman Flat; (4) that he 
participated in a tour of the forward area; (5) that he was 
then transported from the test site area to "the airstrip" 
to help "send off" the cloud sampling aircraft; (6) that he 
provided an initial decontamination procedure on the sampling 
aircraft upon landing; (7) that he provided another 
decontamination procedure on the aircraft once the pilot 
exited; and (9) that he was finally decontaminated at the 
airstrip site.

The record is clear that observers of Shot ENCORE arrived at 
06:40, witnessed Shot ENCORE at 08:30, took a 40-minute round 
trip to the display area, underwent decontamination by the 
50th Chemical Service at Control Point at Yucca pass and, 
once decontaminated to an intensity level of less than 0.002 
R/h, boarded buses back to Camp Desert Rock.  This whole 
process took about 5 hours and 20 minutes, and would have 
completed around 12:00 hours.  DNA documentation indicates 
that service observers selected from military bases 
"participated solely as observers," but the appellant 
claims otherwise.  He claims to have participated in the 
decontamination of aircraft at the "airstrip" which, 
according to DNA documentation, was solely conducted at 
Indian Springs AFB located least 38 kilometers from the test 
site at Frenchman Flat.  For the reasons set forth below, the 
appellant's claim of participation in atmospheric weapons 
testing at Shot ENCORE during Operation UPSHOT-KNOTHOLE in 
May 1953 is not credible.

First, the Board would have to accept that the appellant was 
allowed to bypass the decontamination protocol at Yucca Pass 
and be directly transported 38 kilometers by truck to Indian 
Springs AFB.  This is highly dubious since personnel were not 
allowed to leave the test site area until a decontamination 
of at least 0.002 R/h were obtained.  It is also questionable 
that, following detonation of Shot ENCORE and the 40-minute 
tour of the display area, he would have arrived at Indian 
Springs AFB in time to watch the sampler aircraft to depart 
for the missions that first penetrated the clouds one-hour 
after shot-time.

But more troubling, the appellant's description of 
decontamination duties at Indian Springs AFB are wholly 
inconsistent with the protocol clearly described in DNA 
Publication 6018F.  First, decontamination of sampling 
aircraft were conducted by the specially trained 4925th Air 
Base Squadron crew according to "special decontamination 
control procedures for aircrews, ground crews and aircraft."  
It is highly questionable that the appellant would have 
participated in this activity absent specialized training 
and, more importantly, being present in a contaminated area 
without "anticontamination clothing, film badges, and 
dosimeters" for ground personnel.

Second, the appellant claims to have provided sampling 
aircraft an initial wash down on return from their missions 
and before the pilots exited and the planes were towed away 
from the airstrip site.  DNA documents establish that the 
aircraft initially parked in designated areas where the 
engines were shut down while the pilot remained in a closed 
canopy with full oxygen to allow the 4946th sample-removal 
team to remove the samples.  Then, the pilot exited onto a 
platform held by a forklift.  Then, the aircraft were 
monitored for decontamination.  If necessary, the aircraft 
were then towed to a pad, 900 meters east of the regular 
aircraft parking ramp, that was specially designed to 
quarantine the radiation runoff into a leach field.  The 
Board finds no credibility to the appellant's assertions that 
the aircraft were given an initial "washdown" outside the 
specially designed pad given the strict procedures in place 
to contain any possible contamination runoff.

The argument has been made that the appellant's version of 
events must be true due to the level of detail he has 
provided and, allegedly, due to a claimed inability to be 
privy to such details prior to his first exposure report to 
VA in 1986.  The DNA reports, however, were first published 
in January 1982 and the Board notes that much of the 
appellant's 1986 RO hearing testimony was spent with specific 
referral and cross-reference to DNA publication 6014F.  The 
Board finds no reason, when given the discrepancies above, to 
assign any probative weight to any argument that the 
appellant is referring to information and/or evidence that 
was not readily available at the time of his initial 1986 
exposure history.  

Rather, the Board finds that the details provided by the 
appellant detract rather than lend credence to his claim of 
participation in Shot ENCORE.  To find in favor of the 
appellant, the Board would have to accept that the appellant 
was allowed to violate the radiation protocol procedures on 
three separate occasions (1) by leaving the Shot ENCORE site 
without undergoing decontamination at Yucca Pass, (2) by 
operating as part of the highly trained AFSWC ground crew 
without being provided protective equipment, and (3) by 
decontaminating the aircraft prior to its towing to the 
specially designed decontamination pad.  The Board would also 
have to accept that the appellant's role "solely" as an 
"observer" was expanded to duties normally assigned to 
specially trained and permanently stationed personnel, and 
that he was able to complete the tour of the blast area and 
arrive at Indian Springs AFB in time to watch the aircraft 
take off for their missions.  As a whole, the Board finds 
that the appellant's descriptions of event(s) cannot be 
reconciled with the known and documented event(s) at Shot 
ENCORE, and lack any indicia of credibility.  Therefore, the 
Board is unable to allow for the application of either 
38 U.S.C.A. § 5107(b) and/or 38 C.F.R. § 3.311(a)(4) to 
establish the appellant's presence at NPG as claimed.

Given the holding above, the Board finds no basis in which to 
find that the appellant's arteriosclerotic heart disease and 
diabetes mellitus are related to an in-service exposure to 
radiation.  Thus, any further development of the claim under 
38 C.F.R. § 3.311(b) is not warranted.  Wandel, 12 Vet. App. 
at 205.  The evidence shows, and the appellant does not 
dispute, that both disease processes first manifested many 
years following his discharge from active service.  There is 
no competent evidence linking such diseases to event(s) in 
active service, other than the claimed radiation exposure.  
In such circumstances, the Board finds that the evidence of 
record also preponderates against a finding that such 
diseases were incurred in or aggravated by a period of active 
service under the general laws governing VA compensation 
benefits.  See Combee v. Principi, 34 F.3d 1039, 1043 (1994).  
The claims for service connection for arteriosclerotic heart 
disease and diabetes mellitus are, therefore, denied.  The 
benefit of the doubt rule is not for application.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001) (benefit of 
doubt rule does not apply when preponderance of evidence is 
against a claim).


ORDER

Service connection for arteriosclerotic heart disease due to 
exposure to ionizing radiation is denied.

Service connection for diabetes mellitus due to exposure to 
ionizing radiation is denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



